DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:
(a) in Figure 5, reference number 13 has been used to designate two different items.  Please change the “13” referring to the gate electrode to 15.  Compare with Figure 4.  

    PNG
    media_image1.png
    397
    509
    media_image1.png
    Greyscale


(c) Reference number 181, see applicants’ specification, paragraph 59, lines 4, 6, is not shown.
(d) Figure 4 is a copy of Figure 3 and does not show what applicants’ specification, paragraph 59, states that Figure 4 shows.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract does not includes a concise description of what the invention does.  Correction is required.  See MPEP § 608.01(b).

Page 11, paragraph 38, line 5: Change “layer2” to “layer 2”.
Page 14, paragraph 47, line 3: First electrode 3 is not shown in Figures 1 and 2.
Page 15, paragraph 56, line 4: Change “ae” to “a”.
Page 19, paragraph 71, line 3: The term “encapsulation layer” should be “cover layer” because a cover layer is formed over the cover plate.  See page 18, paragraph 67.
Page 25, paragraph 101, line 10: Should “passivation layer” be “planarization layer”?  Please review.
Page 26, paragraph 104: Add a period at the end of the paragraph.
Appropriate correction is required.

Claim Objections
Claims 2-7, 9, and 10 are objected to because of the following informalities:  
Claim 2, lines 21-22: There is no antecedent basis for “the protrusion of the non-display area”.  In line 15, the passivation layer is defined as comprising a protrusion.
Claims 3-7 are objected to for depending from objected-to base claim 2.
Claim 3, line 2: Change “the same layer” to “a same layer”.
Claim 9, line 16: Change “the same layer” to “a same layer”.
Claim 9, lines 28-30: With the exception of the reference to the pixel definition layer, this language duplicates the language in claim 8, lines 9-11.

Claim 10, lines 28-31: With the exception of the reference to the first recess and the pixel definition layer, this language duplicates the language in claim 8, lines 9-11.
Claim 10, lines 39-40: There is no antecedent basis for “the protrusion of the non-display area”.  In lines 17-18, the passivation layer is defined as comprising a protrusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4: This claim requires the height of the protrusion to be higher or lower than the passivation layer.  However, the protrusion is a part of the passivation layer and in order for the protrusion to “protrude”, it must be higher than the passivation 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Eom, U.S. Pat. Pub. No. 2010/0072482, Figures 1 and 2.








    PNG
    media_image2.png
    574
    454
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    424
    486
    media_image3.png
    Greyscale


Regarding claim 8: Eom Figures 1 and 2 disclose a manufacturing method of a display device, wherein the display device comprises a display area (D) and a non-display area (N) surrounding the display area (D), and the manufacturing method of the display device comprises: forming a thin film transistor structure layer (T1, 131, 133); forming a ring-shaped metal layer (135) in the thin film transistor structure layer (T1, 131, 133), wherein the ring-shaped metal layer (135) is disposed in the non-display area (N) and surrounds the display area (D); forming a luminous layer (143) on the thin film transistor structure layer (T1, 131, 133) and disposed in the display area (D); and forming a first electrode (151) above the luminous layer (143), wherein the first electrode (151) extends from the display area (D) to a surface of the ring-shaped metal layer (135) of the non-display area (N), and completely covers the surface of the ring-shaped metal layer (135).  Id.

Allowable Subject Matter
Claims 2-7, 9, and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the objections and, in the case of claim 4, the Section 112(b) rejection, were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 2: The claim has been found allowable because the prior art of record does not disclose “a passivation layer disposed on the source and the drain and extending from the display area to the non-display area, wherein the passivation layer comprises a protrusion corresponding to the ring-shaped metal layer; […] wherein the first electrode extends from the pixel definition layer of the display area to the protrusion of the non-display area, extends from a surface of the protrusion to a surface of the ring-shaped metal layer, and completely covers the surface of the ring-shaped metal layer”, in combination with the remaining limitations of the claim.
With regard to claims 3-7: The claims have been found allowable due to their dependency from claim 2 above.
With regard to claim 9: The claim has been found allowable because the prior art of record does not disclose “forming a passivation layer on the source, the drain, and the dielectric layer, wherein the passivation layer extends from the display area to the non-display area, and the passivation layer comprises a protrusion corresponding to the ring-shaped metal layer; […] wherein the first electrode extends from the pixel definition layer of the display area to the protrusion of the non-display area, and extends from a 
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “forming a passivation layer on the source, the drain, and the dielectric layer, wherein the passivation layer extends from the display area to the non-display area, and the passivation layer comprises a protrusion corresponding to the ring-shaped metal layer; […] wherein the first electrode extends from the pixel definition layer of the display area to the protrusion of the non-display area, and extends from a surface of the protrusion to a surface of the ring-shaped metal layer”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Victoria K. Hall/Primary Examiner, Art Unit 2897